Citation Nr: 9907621	
Decision Date: 03/22/99    Archive Date: 03/31/99

DOCKET NO.  97-23 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to specially adapted housing assistance or a 
special home adaptation grant.

2.  Entitlement to automobile or other conveyance and 
adaptive equipment.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1966 to March 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1997 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  The decision denied entitlement to specially 
adapted housing assistance or a special home adaptation 
grant, and denied entitlement to an automobile or other 
conveyance and adaptive equipment.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
traumatic stress disorder, currently rated as 50 percent 
disabling; chronic low back pain with evidence of right 
sensory radiculopathy, disc space narrowing and L5-S1 
foraminal disc herniation, currently rated as 40 percent 
disabling; a ligament repair of the right knee, currently 
rated as 20 percent disabling; asthma, currently rated as 10 
percent disabling; a muscle hernia of the right thigh, 
currently rated as 10 percent disabling; and tinea cruris and 
pedis, currently rated as noncompensably disabling.

2.  The veteran's service-connected disabilities have not 
resulted in (a) the loss or loss of use of both lower 
extremities such as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; (b) blindness in 
both eyes, having only light perception, plus the anatomical 
loss or loss of use of one lower extremity; (c) loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; or (d) loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

3.  The veteran is not entitled to compensation for a 
permanent and total disability which is due to blindness in 
both eyes with 5/200 visual acuity or less, or includes the 
anatomical loss or loss of use of both hands.

4.  The veteran's service-connected disabilities have not 
resulted in loss or permanent loss of use of one or both 
feet; loss or permanent loss of use of one or both hands; 
permanent impairment of vision of both eyes with central 
visual acuity of 20/200 or less in the better eye, with 
corrective glasses, or a field defect in which the peripheral 
field has contracted to such an extent that the widest 
diameter of visual field subtends an angular distance no 
greater than 20° in the better eye.  The service-connected 
disorders also have not resulted in ankylosis of one or both 
knees or one or both hips.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to specially adapted housing 
assistance or a special home adaptation grant are not met.  
38 U.S.C.A. § 2101(a) (West 1991); 38 C.F.R. § 3.809 (1998).

2.  The criteria for entitlement to automobile or other 
conveyance and adaptive equipment are not met.  38 C.F.R. 
§ 3.808 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has found that the veteran's claims are "well-
grounded" within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, the claims are not inherently implausible.  
The Board also finds that all relevant facts have been 
properly developed.  All evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
Board does not know of any additional relevant evidence which 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  

I.  Entitlement To Specially Adapted Housing Assistance
Or A Special Home Adaptation Grant.

The veteran contends that the RO made a mistake by denying 
his claim for specially adapted housing assistance or a home 
adaptation grant.  He states that his right knee disorder 
requires the use of a brace, and that his ability to get 
around his house is severely limited.  He also states that he 
has impairment due to a herniated muscle above the knee and a 
herniated disc in his back.  

Under 38 C.F.R. § 3.809 a certificate of eligibility for 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a) may be extended to a veteran if the following 
requirements are met:
	(a)	Service. Active military, naval or air service 
after April 20, 1898, is required. Benefits are not 
restricted to veterans with wartime service. 
	(b)	Disability. The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total disability 
due to: 
		(1)	The loss, or loss of use, of both lower 
extremities, such as to 	preclude locomotion without the aid 
of braces, crutches, canes, or a 	wheelchair, or 
		(2)	Blindness in both eyes, having only light 
perception, plus the 		anatomical loss or loss of use 
of one lower extremity, or 
		(3)	The loss or loss of use of one lower extremity 
together with 	residuals of organic disease or injury which 
so affect the functions of balance 	or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
	canes, or a wheelchair. 
		(4)	The loss or loss of use of one lower extremity 
together with the 	loss or loss of use of one upper 
extremity which so affect the functions of 	balance or 
propulsion as to preclude locomotion without the aid of 
braces, 	crutches, canes, or a wheelchair. 

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  See C.F.R. 
§ 3.809(d).  

Under 38 C.F.R. § 3.809a, a certificate of eligibility for 
assistance in acquiring necessary special home adaptations, 
or, on or after October 28, 1986, for assistance in acquiring 
a residence already adapted with necessary special features, 
under 38 U.S.C. 2101(b) may be issued to a veteran who served 
after April 20, 1898, if the following requirements are met:
	(a)	The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under § 3.809 nor had the veteran previously received 
assistance in acquiring specially adapted housing under 38 
U.S.C. 2101(a).
A veteran who first establishes entitlement under this 
section and who later becomes eligible for a certificate of 
eligibility under § 3.809  may be issued a certificate of 
eligibility under § 3.809.  However, no particular type of 
adaptation, improvement, or structural alteration may be 
provided to a veteran more than once.
	(b)	The veteran is entitled to compensation for 
permanent and total disability which (1) is due to blindness 
in both eyes with 5/200 visual acuity or less, or (2) 
includes the anatomical loss or loss of use of both hands.

The veteran's service-connected disabilities are post-
traumatic stress disorder, currently rated as 50 percent 
disabling; chronic low back pain with evidence of right 
sensory radiculopathy, disc space narrowing and L5-S1 
foraminal disc herniation, currently rated as 40 percent 
disabling; a ligament repair of the right knee, currently 
rated as 20 percent disabling; asthma, currently rated as 10 
percent disabling; a muscle hernia of the right thigh, 
currently rated as 10 percent disabling; and tinea cruris and 
pedis, currently rated as noncompensably disabling.

The evidence pertaining to the severity of the veteran's 
service-connected disabilities includes reports of 
examinations conducted by the VA in September 1996.  The 
report of an examination of the veteran's spine conducted by 
the VA in September 1996 shows that the veteran had a history 
of chronic central low back pain with the severity varying 
with activity.  He reportedly had radiation into the right 
leg.  On examination, it was noted that the pelvis was 
slightly tilted to the right, with resultant scoliosis.  No 
fixed deformity was observed.  There was mild right lower 
lumbar paraspinal muscle tenderness to palpation.  On range 
of motion testing, forward flexion was to 45 degrees, 
backward extension was to 20 degrees, left lateral flexion 
was to 10 degrees, right lateral flexion was to 8 degrees, 
rotation to the left was to 10 degrees, and rotation to the 
right was to 10 degrees.  Objective evidence of pain on 
motion included facial flushing and hyperventilation on 
straight leg raising.  Straight leg raising was limited to 35 
degrees on the right, and 60 degrees on the left due to back 
pain and knee pain on the right.  There was consistent 
decreased pinprick sensation on the lateral side of the right 
foot on repeat testing.  The right ankle had plantar flex 
strength of 4/5.  Muscle stretch reflexes were intact at the 
knees and ankles.  An x-ray was interpreted as showing a 
post-laminectomy defect at L4-5, and disc space narrowing at 
L5-S1.  An MRI which had been performed in October 1995 
reportedly showed an L5-S1 foraminal disc herniation.  The 
diagnosis was chronic low back pain with evidence of right 
sensory neural radiculopathy probably related to postural 
abnormality from right knee flexion contracture and disk 
protrusion.  

The report of an examination of the veteran's joints 
conducted by the VA in September 1996 shows that the veteran 
reported a history of instability of the right knee stemming 
from an injury in Vietnam.  He complained of having constant 
pain in the right knee which was worse with activity.  He 
said that he had recurrent swelling and recurrent giving way.  
He indicated that he had falls to the ground on a weekly 
basis.  He said that he could not stay still in one place for 
more than 5 to 10 minutes, and could not walk more than a 
quarter of a mile.  He said that his hamstring on the right 
tightened up at night.  On objective examination, the veteran 
could not squat.  He also could not toe or heel walk due to 
loss of balance.  He had generally good (normal) strength in 
the left leg.  The right knee extension strength was 3+/5, 
while right knee flexion was 4-/5.  Right ankle dorsiflexion 
was 4-/5, while right ankle plantar flexion was 4-/5.  There 
was medial joint line tenderness on both the right and left 
sides.  There was pain on patellar compression on the right.  
There was minimal swelling of the right knee.  Deformity was 
not observed.  Both knees were stable to varus and valgus 
stress.  Posterior drawer sign was negative. There was a 
positive anterior drawer sign on the right.  The range of 
motion of the right knee was flexion to 80 degrees, and 
extension to -30 degrees.  The veteran's gait was slow, with 
his knees and hips flexed, slightly favoring the right leg.  
Similar information is contained in the report of a general 
medical examination conducted by the VA in September 1996, as 
well as in various private medical treatment records dated in 
1996.

After considering all of the evidence, the Board finds that 
the veteran's service-connected disabilities have not 
resulted in (a) the loss or loss of use of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair; (b) blindness in 
both eyes, having only light perception, plus the anatomical 
loss of loss of use of one lower extremity (c) loss or loss 
of use of one lower extremity together with residuals of 
organic disease or injury which so affect the functions of 
balance or propulsion as to preclude locomotion without the 
aid of braces, crutches, canes or a wheelchair; or (d) loss 
or loss of use of one lower extremity together with the loss 
or loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
Accordingly, the Board concludes that the criteria for 
entitlement to specially adapted housing assistance are not 
met.  

The Board further finds that the veteran is not entitled to 
compensation for a permanent and total disability which is 
due to blindness in both eyes with 5/200 visual acuity or 
less, or includes the anatomical loss or loss of use of both 
hands.  Accordingly, the Board concludes that the criteria 
for a special home adaptation grant under 38 C.F.R. § 3.809a. 
are not met

II.  Entitlement To An Automobile Or Other Conveyance
 And Adaptive Equipment.

The veteran contends that he is entitled to an automobile or 
other conveyance and adaptive equipment based on loss of use 
of a lower extremity due to a service-connected disability.  
He asserts that his service-connected back disorder causes 
his legs to become completely numb.  He states that he 
requires adaptive equipment in order to drive for more than 
one mile.  

A certification of eligibility for financial assistance in 
the purchase of one automobile or other conveyance in an 
amount not exceeding the amount specified in 38 U.S.C. 3902  
(including all State, local, and other taxes where such are 
applicable and included in the purchase price) and of basic 
entitlement to necessary adaptive equipment will be made 
where the claimant meets the requirements of paragraphs (a), 
(b) and (c) of this section.

(a)	Service. The claimant must have had active military, 
naval or air service.
(b)	Disability. 
(1)	One of the following must exist and be the result of 
injury or disease incurred or aggravated during active 
military, naval or air service; 
(i)	Loss or permanent loss of use of one or both feet; 
(ii)	Loss or permanent loss of use of one or both hands; 
(iii)	Permanent impairment of vision of both eyes: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20° in the better eye. 
(iv)	For adaptive equipment eligibility only, ankylosis of 
one or both knees or one or both hips.

The evidence pertaining to the veteran's service-connected 
disabilities is summarized above.  The Board notes that the 
veteran's contention that his back disorder causes complete 
numbness of the legs is not supported by the medical 
evidence.  The evidence reflects that the veteran's service-
connected disabilities have not resulted in loss or permanent 
loss of use of one or both feet; loss or permanent loss of 
use of one or both hands; permanent impairment of vision of 
both eyes with central visual acuity of 20/200 or less in the 
better eye, with corrective glasses, or a field defect in 
which the peripheral field has contracted to such an extent 
that the widest diameter of visual field subtends an angular 
distance no greater than 20° in the better eye.  The 
disorders also have not resulted in ankylosis of one or both 
knees or one or both hips.  Accordingly, the Board concludes 
that the criteria for entitlement to an automobile or other 
conveyance and adaptive equipment are not met.


ORDER

Entitlement to specially adapted housing assistance is 
denied.

Entitlement to automobile or other conveyance and adaptive 
equipment is denied.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

- 8 -


- 1 -


